Non-Art Rejection
1.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,171,872.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. 


2.	Claims 1-20 are also rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,333,872.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. 


3.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 9,621,636.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. 


Art Rejection
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Branson, U.S. pat. Appl. Pub. No. 2014/0215184.
	Per claim 1, Branson discloses a computer implemented method for data processing, the method comprising:
a) determining, by one or more processors, two or more agent progresses in processing a set of records (e.g., tuples), wherein an agent progress (i.e., performance) is based on a time difference (i.e., latency) between a timestamp of an (oldest) record of the set of records (i.e., timestamp at which the record is first received and waited/queued at an agent process) and a current time (i.e., timestamp at which the record is outputted by the agent process), wherein a second (receiving) agent process processes records (input stream) in a queue that have first been processed by a first agent process (see par 0021); and
b) throttling, based on a performance difference between first agent progress and second agent progress, i.e., one agent process overperforms/underperforms the other agent process (see par 0020).
	Branson does not explicitly teach that the agent would process the oldest record in the input queue first at any given time. It should be however noted that a typical queue such as First-in-First-out (FIFO) queue would read and process the oldest record/tuple from the input queue.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a conventional queue such as of FIFO queue in Branson such that oldest record in the input queue would be processed first at any given time because it would have enabled processing input stream in a proper sequential order (see par 0021).
	Per claim 2, Branson teaches that each record processed by the first agent process is provided to the (input) queue of the second (receiving) agent process (see par 0021).
	Per claim 3, Branson teaches reducing the processing speed of the first (overperformance) agent process (see par 0020). 
Per claim 4, Branson teaches throttling performance of the first (overperform) agent by modifying (e.g., removing) memory and/or CPU resources assigned to the first (overperformance) agent (see par 0045, 0054). Branson does not explicitly teach removing one or more processors assigned to perform the first agent process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deploy the CPU resources in Branson using any known CPU resource types and forms including a number of processors.
Per claims 5-6, Branson teaches modifying resources assigned to the second (underperformance) agent process by reassigning/diverting resources previously assigned to the first (overperformance) agent process to the second (underperformance) agent process (see par 0020), wherein the assigned resources comprise CPU resources (see par 0054). 
Branson does not explicitly teach removing one or more processors assigned to perform the first agent process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deploy the CPU resources in Branson using any known CPU resource types and forms including a number of processors.
	Per claim 7, it would have been further obvious to one skilled in the art to recognize that the processed record/tuple could be of any known data types or formats.
	Claims 8-20 are similar in scope as that of claims 1-7 and hence are rejected for the same rationale set forth for claims 1-7.


Response to Amendment
6.	Applicant's arguments filed on November 29, 2022 with respect to claims 1-20 have been fully considered but are not deemed moot in view of the revised rejection set forth above.
Applicant alleges that Branson fails to disclose the claimed invention because Branson’s citation of paragraph 20 only teaches altering resources based on overperformance and underperformance of processing elements but fails to teach “determining a first agent progress based on the time difference between a timestamp of an oldest record of the set of records processed by a first agent process and in a queue for a second agent process and the current system time”. Examiner disagrees.
	As discussed in item 5 above, Branson clearly teaches determining an agent process based on time difference (latency) between a timestamp of an (oldest) record of the set of records (i.e., timestamp at which the record is first received and waited/queued at an agent process) and a current time (i.e., timestamp at which the record is outputted by the agent process), wherein a second (receiving) agent process processes records (input stream) in a queue that have first been processed by a first agent process (see Branson, par 0021). Branson also teaches determining a difference between the progress (i.e., performance) of a first agent and progress (i.e., performance) of a second agent (see Branson, par 0020).
	Thus, examiner submits that Branson discloses the alleged limitation.


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
12/07 /22